DETAILED ACTION
 
	This office action is in reply to the amendment dated October 12, 2021. 
	Claim 1 has been amended; claims 4 and 5 have been canceled; and claims 6-11 have been added as new claims. 

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a water injection device for injecting water into at least one cylinder, and a crankcase ventilation device which is fluidically connected to the crankcase, wherein a blow-by mixture containing injection water can flow through the crankcase ventilation device, wherein the crankcase ventilation device has an activated charcoal filter through which the blow-by mixture containing the injection water can flow, wherein the water injection device has a water injector which is arranged in an intake tract that is configured to be fluidically connected to the cylinder, wherein the crankcase ventilation device is fluidically connected to the intake tract such that the gases of the blow-by mixture are conducted into the intake tract, wherein the crankcase ventilation device includes an inlet through which the blow- by mixture is delivered to the activated charcoal filter for filtering, a first outlet through which filtered gases of the blow-by mixture are delivered to the intake tract, and a second outlet through which filtered injection water is delivered to the water injection device. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747